DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of the following species in the reply filed on 01/26/22 is acknowledged. 

    PNG
    media_image1.png
    137
    637
    media_image1.png
    Greyscale

No claims are currently withdrawn.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the one surface of said barrier film” which is vague because it is unclear which “one surface” is being referred to (i.e., is it a particular surface or just any surface?).  
Claim 1 recites “held being wound like a roll” which is vague because it is unclear if “held” implies some additional limitation on the claim (i.e., is another part required in order to “hold” the article”) or if the word is superfluous.  It is also unclear what “wound like a roll” means compared to the already recited “roll” in the second word of the claim.  It would appear that the first recitation of “roll” in the beginning of the claim already requires that the film is wound up in a roll and the “characterized in that…” part of the claim can be removed to clarify the claim.
The dependent claims all refer to “the roll of package” and yet claim 1 is directed to “a roll of packaged barrier film” such that all the dependent claims are vague in terms of whether they are broadening the scope of claim 1.
Claim 3 recites “held in a manner” which is vague because it is unclear if this requires an additional component to “hold” the sheet or if the intended scope is intended to simply mean “said desiccant sheet is removable from said barrier film.”
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. 2015/0368498) in view of Dejong et al. (U.S. 2010/0316846).
Regarding claims 1-3, 5-6, Okuyama teaches a barrier film for electronic devices ([0033], this limitation is not given patentable weight because it is in only an intended use) that has an overlapping water permeability rate ([0032], [0170], the measurement conditions are not the 
Okuyama does not disclose the desiccant sheet as claimed.  However, Dejong is also directed to moisture sensitive films (see abstract, [0004], like the film of Okuyama with the water trapping layer) and teaches that such film may be stored/packaged without prematurely absorbing water by rolling the moisture sensitive layer up with a separate desiccant layer and then (optionally) sealing that roll of material inside a metal foil pouch, with the desiccant layer being removable from the moisture sensitive layer as in claim 3 ([0040], [0042]).  Thus, it would have been obvious to have combined the moisture absorbing film of Okuyama with a desiccant sheet (in a roll) and metal foil package as taught by Dejong so that the moisture absorbing film does not absorb moisture prematurely (i.e., stays dry until ready for final use).
Modified Okuyama does not disclose the water content of the barrier film, however, both references clearly indicate that moisture should be kept away from the barrier film until final use, such that the water content in the packaged barrier film obviously would be kept as low as possible (overlapping the claimed range of claim 2) as an art-recognized result effective variable.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. 2015/0368498) in view of Dejong et al. (U.S. 2010/0316846), as applied to claim 1 above, and further in view of Shinbach (U.S. 4,598,826)
Regarding claims 4, modified Okuyama teaches all of the above subject matter including sealing the roll in a metal pouch as in claim 4 but does not disclose that the sealing is via heat-.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. 2015/0368498) in view of Dejong et al. (U.S. 2010/0316846), as applied to claim 1 above, and further in view of Fukui (JP 2014-221514, see machine translation).
Regarding claims 7, modified Okuyama teaches all of the above subject matter but does not disclose the particular type of desiccant film as in claim 7.  However, Fukui is also directed to desiccant films used in packaging moisture sensitive articles ([0002], like the desiccant film rolled up with the barrier film in modified Okuyama) and teaches that such a desiccant film may comprise a base material layer and moisture proof layer (together corresponding to the claimed surface protection resin layer, and having a permeability overlapping the claimed range, [0017]-[0020) with a hygroscopic resin layer that comprises resin and a dispersed desiccant ([0024]-[0026]).  Thus, it would have been obvious to have used the desiccant film of Fukui as the desiccant sheet called for in modified Okuyama because it provides the functionality desired in modified Okuyama (i.e., absorbing/keeping away moisture from moisture sensitive articles).  
Modified Okuyama does not disclose that the hygroscopic layer in the desiccant film faces the barrier layer (with the protective layer facing the other sides) however this would be obvious because the desiccant film is intended to keep moisture away from the barrier layer in 
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787